United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
DEPARTMENT OF THE ARMY, NATIONAL
GUARD BUREAU, Arlington, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-612
Issued: July 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 24, 2014 appellant filed a timely appeal from a November 5, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a pulmonary condition
or disability of the left leg caused or aggravated by factors of her federal employment.
FACTUAL HISTORY
On June 21, 2013 appellant, then a 45-year-old procurement analyst, filed an
occupational disease claim for pulmonary disease and disability to her left leg. She alleged that
walking a far distance into the building at work worsened her left leg condition, causing swelling
1

5 U.S.C. §§ 8101-8193.

and pain which made walking difficult. Appellant also had difficulty breathing. The employing
establishment noted that she took occasional sick days and her job duties remained the same.
Appellant submitted a request for reasonable accommodation to the employing
establishment. She requested a reserved accessible parking space close to the building with an
unobstructed and easily traveled path into the workplace that was away from the smoking area.
Appellant also requested that she be provided a modified work schedule and be given a
three-month full-time telework agreement. She stated that she was unable to walk a significant
distance or climb stairs due to a permanent disability and had an increase in respiratory issues.
In letters dated July 29, 2013, OWCP informed appellant of the evidence needed to
support her claim. Appellant was specifically advised to provide a physician’s opinion as to how
employment activities caused, contributed to or aggravated the claimed conditions. OWCP also
asked the employing establishment to provide a statement regarding her exposure to harmful
substances.
In a statement dated August 29, 2013, appellant advised that her pulmonary condition
was caused by carpet glue at the employing establishment. She stated that the scent was very
strong and that she was exposed to it for approximately two hours. Appellant stated that, from
the date of her employment in October 2011, having to walk into the building and inhale
cigarette smoke for 15 minutes up to three times a day also contributed to her respiratory
condition. She had been an asthmatic since childhood but the workplace exposures caused
symptoms of difficulty breathing, shortness of breath, wheezing, coughing, vomiting, hoarseness,
chest tightness and rapid heartbeat. Appellant noted that she was permanently disabled due to a
leg condition and had to walk a long distance or approximately 25 minutes three times daily from
her vehicle to the building which resulted in severe swelling and pain.
Appellant submitted an August 2, 2012 report from Dr. John P. McConnell, a
Board-certified orthopedic surgeon, who advised that she was permanently disabled due to
patellar tendinitis, should not walk significant distances and should be allowed to park in a
handicapped parking area. Dr. Mark J. Granada, Board-certified in internal medicine and
pulmonary disease, provided an October 22, 2012 certification of health care provider. He first
saw appellant in July 2012 and she had severe coughing and asthma flares. Dr. Granada stated
that she could not perform her job due to an intractable cough, noting that she had difficulty
speaking and quickly became short of breath with limited routine activity. Appellant’s
pulmonary function studies demonstrated 60 percent of normal function. Dr. Granada noted that
she should work from home for three months. On a November 6, 2012 certification of health
care provider, Dr. McConnell stated that appellant needed to work from home from November to
February due to pain and swelling of the left knee caused by ambulation. On December 18, 2012
Dr. Granada noted a history of allergic rhinitis that was very difficult to treat, asthma and
gastroesophageal reflux. He stated that appellant was very sensitive to multiple environmental
exposures and, given the severity of her symptoms, it was in her best medical interest to be
allowed to work from home for several months in order to gain better control of her condition.
Dr. Granada repeated this request on March 13, 2013. On March 26, 2013 he indicated that
appellant was unable to work due to vomiting and excessive cough.

2

On April 24, 2013 Dr. Bhavin Patel, a Board-certified internist, advised that appellant
must limit the use of her vocal cords due to “current medical conditions.” In brief notes dated
May 17 to July 17, 2013 Dr. Granada listed that she continued with unresolved vomiting, cough
and significant vocal cord inflammation with limited use of vocal cords. He noted that
appellant’s condition was refractory to treatment and requested that she be allowed to telework.
In August 21, 2013 correspondence, Dr. Granada noted that she had a persistent severe cough of
multifactorial etiology that was most likely from gastroesophageal reflux but that was refractory
to therapy. He deferred and opinion to a Dr. Stafford Goldstein to determine an approximate
time frame for recovery but, due to the severity of her laryngitis secondary to the reflux,
appellant could not return to work. On October 11, 2013 appellant was seen in an emergency
department by Dr. Thomas H. Clark, Board-certified in internal and emergency medicine, who
diagnosed asthma, cervical radiculitis and osteoarthritis of the cervical spine.
By decision dated November 5, 2013, OWCP denied appellant’s claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed is causally
related to the employment injury. These are the essential elements of each and every
compensation claim; regardless of whether the asserted claim involves traumatic injury or
occupational disease, an employee must satisfy this burden of proof.2
OWCP regulations define the term “occupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.”3 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.4
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.5 The opinion of the physician must be
2

Roy L. Humphrey, 57 ECAB 238 (2005).

3

20 C.F.R. § 10.5(ee).

4

Roy L. Humphrey, supra note 2.

5

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

3

based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.6 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.7
ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a pulmonary or leg condition caused by her federal employment because the medical
evidence is insufficient to establish causal relationship. The medical evidence is insufficient to
establish that any diagnosed condition was caused or aggravated by walking at work, exposure to
particular workplace substances or other work factors.
In reports dated August 2 and November 6, 2012, Dr. McConnell advised that appellant
was permanently disabled due to left patellar tendinitis and should limit walking, be given a
handicapped parking place and be allowed to work from home. He did not adequately address
how her diagnosed left knee condition was caused or aggravated by employment factors or
describe any cause of the diagnosed condition. Medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.8
In reports dated from October 22, 2012 to July 17, 2013, Dr. Granada did not address the
cause of appellant’s diagnosed respiratory condition. On August 21, 2013 he reported that she
had a persistent severe cough secondary to gastroesophageal reflux. Dr. Granada did not relate
any diagnosed condition to specific employment factors and deferred his opinion to
Dr. Goldstein. The record contains no reports from Dr. Goldstein.
Dr. Patel merely advised that appellant should limit the use of her vocal cords. Although
Dr. Clark diagnosed asthma, cervical radiculitis and osteoarthritis of the cervical spine, he too
provided no opinion regarding the cause of the diagnosed conditions.
The opinion of a physician supporting causal relationship must be one of reasonable
medical certainty that the condition for which compensation is claimed is causally related to
federal employment and such relationship must be supported with affirmative evidence,
explained by medical rationale and be based upon a complete and accurate medical and factual
background of the claimant.9 It is appellant’s burden to establish that her claimed conditions are
causally related to factors of her federal employment. In this case, she submitted insufficient

6

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

7

Dennis M. Mascarenas, 49 ECAB 215 (1997).

8

Willie M. Miller, 53 ECAB 697 (2002).

9

A.D., 58 ECAB 149 (2006).

4

evidence to show that she sustained either a pulmonary or leg condition caused by her
employment duties.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained either a pulmonary of
leg condition causally related to factors of her federal employment in this occupational disease
claim.
ORDER
IT IS HEREBY ORDERED THAT the November 5, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 7, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

